            Exhibit 3




Case 5:20-hc-02088-FL Document 1-4 Filed 05/26/20 Page 1 of 10
                              Declaration of Roger Duane Goodwin


       1.       My name is Roger Duane Goodwin. I am currently incarcerated at the minimum

security Camp (“the Camp”) within FCI Butner Medium I, in housing unit Catawba East. My

Bureau of Prisons Register Number is 18437-030.

       2.       I am 61 years old.

       3.       I entered custody in January 2019. I am currently serving a 97-month sentence for

7 counts of mail fraud. I have no prior criminal history.

       4.       When it came time for me to enter custody, I self-surrendered to USP Leavenworth.

However, at my medical review a few weeks after arriving, I was told by a doctor at that facility

that they were not equipped to handle my medical conditions. I was transferred to Butner in April

of 2019 due to my medical conditions.

       5.       In either late 2015 or early 2016, I was diagnosed with systemic mastocytosis, a

rare immunodeficiency disorder which affects the histamines in the body and may ultimately lead

to cancer. As a result of this disorder, I suffer from consistent abdominal pain and unexpected

swelling in my face and intestines.

       6.       To help manage the pain and unexpected swelling episodes that occur as a result of

my systemic mastocytosis, I take a medication called Doxipin once a day, which I receive in the

pill line, and another medication called Cromolyn 4 times a day.

       7.       If I suffer from an episode of swelling to my face that is not brought under control,

this swelling could cause my throat to close. Similarly, an episode of swelling in my intestines can

be severe enough to require a gastral tube, and has resulted in a bowel perforation in the past. As

a result, this condition can be life-threatening if I am not given my medication or if I am not

appropriately monitored.


                                                  1

            Case 5:20-hc-02088-FL Document 1-4 Filed 05/26/20 Page 2 of 10
       8.       For example, in October of 2019, I was denied a refill for Cromolyn and was

without this medication for a period of four weeks. As a result, I suffered from an episode of

swelling in my intestines and experienced excruciating pain that resulted in multiple visits to

medical and ultimately caused me to collapse on the floor of my unit. Other men in the unit had to

alert medical so that I could be taken to the medical office after collapsing, and I was eventually

transported to Duke Hospital for tests.

       9.       I was diagnosed with type II diabetes in 2014, for which I take the medication

Metformin twice a day.

       10.      I have also suffered from high blood pressure and cholesterol since about 2013, for

which I take the medications Atorvastatin and Glipizide once a day, and Losartan twice a day.

       11.      I was also diagnosed with coronary artery disease prior to my incarceration. I have

had two heart attacks, the last of which required me to have multiple stents placed. To manage my

heart disease, I take Aspirin and a medication called Metoprolol twice a day.

       12.      When the coronavirus was first detected within the federal prison system, I was

housed in the Camp Unit Hatteras East. Hatteras East is a dormitory-style unit with cubicles that

housed 2 men each. At the time, there were roughly 75 men housed in Hatteras East.

       13.      During this early period, our camp administrator, Ms. Holland, held a town hall in

my unit to tell us that we should not worry about the virus or wearing masks. Our warden also told

my unit that we should not worry about wearing masks, and alerted us that if we were found

wearing a mask we would receive a “shot.”

       14.      Our unit went into lockdown on about March 25, at which time the front and back

doors to the unit were locked all day, every day for roughly 2 weeks. Our unit remains locked




                                                 2

            Case 5:20-hc-02088-FL Document 1-4 Filed 05/26/20 Page 3 of 10
down in this way, except for about 1 hour on weekdays, when we are allowed to take a walk outside

of our unit.

        15.    Within a few days of the lockdown, despite previous statements that we should not

worry about wearing masks, BOP staff began handing out cloth masks to everyone within my unit.

While many people within my unit did wear their masks, mask-wearing was not uniform or

consistent.

        16.    In early April, I sent a letter to Warden Sullivan requesting compassionate release.

This request was denied, citing the First Step Act.

        17.    On April 10, 2020, I filed a Motion for Compassionate Release with the United

States District Court for the Southern District of Iowa due to the heightened risk that I would

contract a severe case of COVID-19 given my age and numerous medical conditions. My Federal

Defender additionally sent a letter to the Warden over the entire compound, Warden Scarantino,

on April 16, 2020.

        18.     My Motion for Compassionate Release was denied on April 17, 2020, for failure

to exhaust administrative remedies.

        19.    On or about April 17, 2020, we were told that our unit, Hatteras East, was going to

be emptied out so that it could be used as a quarantine unit for the roughly 43 people who had been

selected for release from the facility. At this time, I, along with roughly 65 other men from Hatteras

East were split among the other units of the Camp. I was transferred to the adjacent unit, Hatteras

West.

        20.    Hatteras West, like Hatteras East, is also a dormitory-style unit with cubicles that

typically house 2 men. Hatteras West also has an area known as “the beach,” which has 2 rows of

bunkbeds separated by a wide aisle that leads to the unit bathroom.



                                                  3

          Case 5:20-hc-02088-FL Document 1-4 Filed 05/26/20 Page 4 of 10
        21.     When I first arrived to Hatteras West, there were also roughly 5 sets of bunkbeds

set up in the TV room of the unit. I along with others from Hatteras East were assigned to this area.

I observed the director of safety taking pictures of the bunkbed setup where I was initially housed,

and overheard him state that the situation was deplorable.

        22.     After about 3 days of sleeping in the TV room, on or about April 20, all of the

bunkbeds were removed. I was moved to a cubicle that I shared with 1 other person. Around the

same time, nurses began taking our temperature each morning. I was experiencing body aches and

soreness at this point that I believed to be the result of sleeping on a different kind of mattress, but

did not have any other symptoms.

        23.     Around this time, I noticed that the men around me were getting sick. Early one

morning, I observed out of the window of the unit a man who I believed to be Mr. Minto, who I

understood to be in the group of men quarantined in Hatteras East for release, being taken out of

the Camp. Later that day I saw him being returned to the Camp. I later heard that Mr. Minto was

taken out of the Camp again, and that he ultimately died offsite while his wife was en route to pick

him up.

        24.     On or about April 21, I began to feel unwell myself. My temperature was not

especially high when it was checked, but later in the day I passed out. Other men in my unit alerted

medical that I was sick, and I was taken to the doctor’s office. My levels were checked, I was

instructed to drink more water, and I was sent back to Hatteras West.

        25.     The following day, on or about April 22, I passed out again. I was again taken to

medical, and this time my nose was swabbed in order to test me for COVID-19. I was taken back

to Hatteras West in a wheelchair to await the results.




                                                   4

          Case 5:20-hc-02088-FL Document 1-4 Filed 05/26/20 Page 5 of 10
       26.      About 2 hours later, Counselor Kornegay took me in the wheelchair to see Dr.

Beyer, who informed me that I had tested positive for COVID-19 and that I was going to be moved

to the Special Housing Unit (“SHU”). I requested documentation of my positive test result, but did

not receive any.

       27.      I was immediately transported to the SHU by one correctional officer in the back

seat of a car. I did not have the opportunity to collect any of my belongings before being taken to

the SHU.

       28.      I have heard that following day, everyone within the Camp was tested for the virus.

I understand that the number of positive test results at the Camp during this period of time was

over 200.

       29.      I was the only person occupying my cell in the SHU, which was roughly 10’x8’

and had its own sink, toilet, and stainless steel shower. The floors of my cell were filthy and looked

as if they had not been mopped in ages.

       30.      When I arrived at the SHU, I did not have my glasses, any of my self-carry

medications, or any of my toiletry items. On the evening of my first night in the SHU, a nurse

came by to check my blood pressure, pulse and temperature. I alerted the nurse that I did not have

my necessary medication and the danger that I could be in if I did not receive the medication for

my systemic mastocytosis, and she responded “that would be too bad, wouldn’t it?” I also asked a

correctional officer if someone would be able to bring me my glasses, but I was told that he would

not be able to help me. On the first day I eventually received a limited range of toiletries, but I was

not given a towel.

       31.      My second day in the SHU I was given a towel so that I could take a shower, at

which point I discovered that the shower only supplied cold water.



                                                  5

            Case 5:20-hc-02088-FL Document 1-4 Filed 05/26/20 Page 6 of 10
       32.     Although I had been told by the doctors in the facility that I needed to drink plenty

of fluids while trying to recover from the virus, I did not have any type of bottle or cup to use to

drink water for about 3 days, after which time I was finally given a cup. During this time I had to

use my breakfast cereal bowl or drink water directly from the sink faucet.

       33.     I was not permitted to use the phone until on or about April 24, at which time I

called my wife. The phone was brought to my cell on a rolling cart, and I accessed the phone by

reaching through a slot in the door. I told her about my experience in the SHU and requested that

she call my senator, Chuck Grassley, regarding the conditions of my confinement.

       34.     The next day an official at Butner informed me that my wife had contacted the

facility out of concern, and that I needed to sign some papers so that they could speak with her. I

informed the official that I could not read the papers because I had not been given my glasses, but

signed them anyway so that they could speak to my wife. Later that day I received a more fulsome

set of toiletries as well as my medications.

       35.     The following day we were told that we could no longer use the phones because of

the risk that the virus would be spread through the phone. Access to the phones was cut off for

about 5 or 6 days. When I was finally able to contact my wife, she informed me that she thought

someone from the prison was calling to tell her that I had died.

       36.     Aside from the instruction to drink fluids, I did not receive any specific instructions

or treatment for COVID-19 while in the SHU. Each day, medical staff would come by within about

an hour of breakfast to take my temperature, check my blood pressure and pulse, and ask me how

I was feeling. For roughly the first ten to fourteen days, they would also come in to do a second

check of my levels in the evenings. I began to feel better within the first few days in the SHU.




                                                 6

         Case 5:20-hc-02088-FL Document 1-4 Filed 05/26/20 Page 7 of 10
       37.     My time in the SHU in isolation was very mentally taxing. I did not step out of my

cell for the entire roughly 17-day period. I heard from correctional officers that some men were

made to stay in quarantine for as many as 30 days.

       38.     Although I was not re-tested for COVID-19, I was transported back to the Camp

on a bus with about 20-30 other men on May 8, 2020. I do not know how it was determined that I

should return to the Camp on this date.

       39.     My new unit, since leaving the SHU, is Catawba East. Catawba East is also a

dormitory-style unit with cubicles housing 2 men each. The entire unit houses about 80 men.

       40.     I have heard from other men in my unit who were previously in quarantine that they

had been told by correctional officers that we would be going home to avoid the risk that they

would infect others, rather than returning to the Camp. Some of these men report that they still

cannot taste or smell, and that they are still experiencing body aches.

       41.     I have not observed any attempt to keep people at a social distance since my return

to the Camp. When I sleep, I am so close to my bunkee that I can reach out and touch him.

       42.     Additionally, men are still leaving my unit to go work their jobs in the chow hall

and in commissary, where they interact with correctional officers from other units.

       43.     Mask-wearing remains inconsistent. For example, the weekend following my

release from the SHU, a correctional officer came around my unit to hand out our self-carry

medication without wearing a mask. Last night, the evening of May 18, a correctional officer

conducted the count without wearing a mask.

       44.     Additionally, on or about May 12, 2020, my unit was told by Ms. Daniels, the

assistant healthcare director, that they would no longer be doing temperature checks because

everyone in my unit appears to be fine.



                                                 7

         Case 5:20-hc-02088-FL Document 1-4 Filed 05/26/20 Page 8 of 10
       45.     On May 14, during a town hall meeting, my unit learned from Warden Sullivan that

the facility has attempted to bring in correctional officers from other facilities to assist with the

effort to reduce population at Butner. We learned that one correctional officer had been brought in

from Texas specifically to focus on this effort, but was instead being made to do counts and hand

out meals.

       46.     Further, movement of people into the facility and between units continues to take

place. As recently as May 14, I learned that four people have been newly incarcerated in the unit

adjacent to mine, Catawba West.

       47.     On May 15, five men who were previously ill and quarantined in Hatteras East were

moved into my unit. I spoke to one of these men, who informed me that he was not re-tested to

determine if he was still COVID-19 positive before being relocated to Catawba East.

       48.     Because of my immunodeficiency disorder and other medical conditions, and

because of the uncertainty about immunity, I am fearful that remaining in prison places me at risk

of re-infection with COVID-19.

       49.     I have full re-entry plan in place, and if I were released I could go home to be with

my wife in Iowa.

       50.     I am making this statement in support of a lawsuit to make FCC Butner change its

policies and practices related to the protection of people in its custody from the risk of COVID-

19.

       I, Jaclyn Maffetore, certify that I reviewed the information contained in this declaration

with Mr. Goodwin by telephone on May 19, 2020, and that he certified under penalty of perjury

that the information contained in this declaration was true and correct to the best of his knowledge.




                                                 8

         Case 5:20-hc-02088-FL Document 1-4 Filed 05/26/20 Page 9 of 10
/s/ Jaclyn Maffetore
Jaclyn Maffetore
ACLU of North Carolina
Legal Foundation, Inc.
Post Office Box 28004
Raleigh, NC 27611
(919)834-3466
jmaffetore@acluofnc.org




                                       9

        Case 5:20-hc-02088-FL Document 1-4 Filed 05/26/20 Page 10 of 10
